            Case 1:18-cv-08449-PAE Document 13 Filed 12/17/18 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 RECLAIM THE RECORDS and BROOKE
 SCHREIER GANZ,

                                 Plaintiffs,              18 Civ. 8449 (PAE)

                        v.
                                                           ANSWER TO AMENDED
 UNITED STATES DEPARTMENT OF                               COMPLAINT
 VETERANS AFFAIRS, including its
 Components, the Office of General Counsel,
 the Veterans Benefits Administration,
 and the Veterans Health Administration,

                                Defendant.



       The United States Department of Veterans Affairs (“VA” or “Defendant”), by its

attorney, Geoffrey S. Berman, United States Attorney for the Southern District of New York,

hereby answers the Amended Complaint (Dkt. No. 2, the “Amended Complaint”), filed by

Plaintiffs Reclaim the Records and Brooke Schreier Ganz (collectively, “Plaintiffs”) as follows:



       1.       Paragraph 1 consists of a characterization of this action to which no response is

required. To the extent a response is required, Defendant denies the allegations of Paragraph 1,

except admits that this is an action brought pursuant to the Freedom of Information Act

(“FOIA”), 5 U.S.C. §§ 552 et seq., seeking the production of records from Defendant.

       2.       Paragraph 2 consists of a characterization of this action to which no response is

required.

                                 JURISDICTION AND VENUE

       3.       Paragraph 3 consists of legal conclusions to which no response is required.
             Case 1:18-cv-08449-PAE Document 13 Filed 12/17/18 Page 2 of 5



        4.       Paragraph 4 consists of legal conclusions to which no response is required. To

the extent a response is required, Defendant denies the allegations of Paragraph 4.

        5.       Paragraph 5 consists of legal conclusions to which no response is required. To

the extent a response is required, Defendant denies the allegations, and denies that Plaintiffs

exhausted administrative remedies as to some or all of the claims made in this action.

                                              PARTIES

        6.       Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 6.

        7.       Defendant admits the allegations of Paragraph 7.

                                   FACTUAL BACKGROUND

        8.       Defendant admits the allegation in Paragraph 8 that Plaintiff Ganz submitted a

FOIA request by email to the VA on or about September 20, 2017 (the “Request”). The

remainder of the allegations in Paragraph 8 consists of characterizations of the Request, and

Defendant respectfully refers the Court to the Request for a true and accurate representation of

its contents.

        9.       Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 9, except denies the allegations as to the requirements of

FOIA and respectfully refers the Court to the statutory language for a true and accurate

representation of its contents.

        10.      Defendant admits the allegation in Paragraph 10 that the VA denied the Request

on or about January 9, 2018. The remainder of the allegations in Paragraph 10 consists of

characterizations of the denial letter, and Defendant respectfully refers the Court to the denial

letter for a true and accurate representation of its contents.

        11.      Defendant admits the allegations of Paragraph 11.


                                                   2
          Case 1:18-cv-08449-PAE Document 13 Filed 12/17/18 Page 3 of 5



        12.        Defendant admits the allegation of Paragraph 12 that the VA responded to

Plaintiff’s appeal on or about April 26, 2018. The remainder of the allegations in Paragraph 12

consists of characterizations of the VA’s April 26, 2018 response, and Defendant respectfully

refers the Court to the response for a true and accurate representation of its contents.

        13.        Defendant admits the allegations in Paragraph 13 that the Veterans Health

Administration (“VHA”) issued a denial of the Request on or about July 26, 2018. The

remainder of the allegations in Paragraph 13 consists of characterizations of the denial letter, and

Defendant respectfully refers the Court to the denial letter for a true and accurate representation

of its contents.

        14.        Defendant denies the allegations of Paragraph 14.

        15.        Defendant admits the allegations of Paragraph 15.

        16.        Defendant admits the allegations of Paragraph 16.

        17.        Defendant denies the allegations of Paragraph 17.

                                            CAUSE OF ACTION

        18.        Defendant denies the allegations of Paragraph 18.

                                          REQUEST FOR RELIEF

        19.        The remainder of the Amended Complaint consists of Plaintiffs’ prayer for relief,

to which no response is required. To the extent a response is required, Defendant denies that

Plaintiffs are entitled to any relief requested in their prayer for relief, or any relief whatsoever.

                                              DEFENSES

        Any allegations not specifically admitted, denied, or otherwise responded to are hereby

denied. In further response to the Amended Complaint, Defendant avers as follows:




                                                   3
            Case 1:18-cv-08449-PAE Document 13 Filed 12/17/18 Page 4 of 5



                                          FIRST DEFENSE

          The Amended Complaint fails to state a claim for which relief can be granted.

                                         SECOND DEFENSE

          The Amended Complaint should be dismissed because the Request calls for an

unreasonably burdensome search.

                                          THIRD DEFENSE

          Defendant has exercised due diligence in processing the Request and exceptional

circumstances exist that necessitate additional time for Defendant to continue its processing of

the Request. See 5 U.S.C. § 552(a)(6)(C).

                                         FOURTH DEFENSE

          Some or all of the requested information is exempt from disclosure. See 5 U.S.C. §

552(b).

                                          FIFTH DEFENSE

          The Request fails, in whole or in part, to reasonably describe the requested records under

5 U.S.C. § 552(a)(3)(A).

                                          SIXTH DEFENSE

          The Court lacks subject matter jurisdiction over Plaintiffs’ requests for relief that exceed

the relief authorized under FOIA, 5 U.S.C. § 552.

                                        SEVENTH DEFENSE

          Plaintiffs’ claims should be denied to the extent they failed to exhaust administrative

remedies.

                                         EIGHTH DEFENSE

          Plaintiffs are not entitled to attorney’s fees under 5 U.S.C. § 552(a)(4)(E).




                                                    4
         Case 1:18-cv-08449-PAE Document 13 Filed 12/17/18 Page 5 of 5



                                       NINTH DEFENSE

       Plaintiffs are not entitled to a waiver of fees under FOIA.

                                       TENTH DEFENSE

       This action should be dismissed or transferred to the extent that venue is improper

pursuant to 5 U.S.C. § 552(a)(4)(B).

Dated: December 17, 2018

                                             Respectfully submitted,

                                             GEOFFREY S. BERMAN
                                             United States Attorney for the
                                             Southern District of New York
                                             Counsel for Defendant

                                       By:   /s/ Sharanya Mohan
                                             SHARANYA MOHAN
                                             Assistant United States Attorney
                                             86 Chambers Street, Third Floor
                                             New York, New York 10007
                                             Telephone: (212) 637-2737
                                             Facsimile: (212) 637-2786
                                             E-mail: sharanya.mohan@usdoj.gov




                                                5
